OPINION — AG — ** MEMORANDUM ** SOVEREIGN IMMUNITY ** IF THE ADMITTED LIABILITY OF THE LAND INVOLVED HERE FOR PAVING ASSESSMENTS TO RETIRE THE PAVING BONDS HELD BY PLAINTIFF AND WHICH LIABILITY EXISTED AT THE TIME SAID LAND WAS PURCHASED BY THE STATE, CONTINUED TO EXIST AFTER THE SAID LAND BECAME THE PROPERTY OF THE STATE, IT IS THE DUTY OF THE LEGISLATURE TO MAKE PROPER APPROPRIATIONS TO RETIRE SAID LIABILITY AND TO EXTINGUISH THE LIEN ARISING THEREFROM. HOWEVER, THE STATE IS IMMUNE FROM SUIT WITHOUT THE LEGISLATIVE CONSENT, NO ACTION CAN NOW BE BROUGHT WHICH DIRECTLY OR INDIRECTLY ENFORCE OR REQUIRE THE STATE TO PAY SAID LIABILITY OR WHICH WOULD FORECLOSE SAID LIEN. CITE: 11 O.S. 81 [11-81], 11 O.S. 100 [11-100] [11-100], 11 O.S. 107 [11-107], ARTICLE X, SECTION 23 (?)